IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SHIRLEY JENKINS, AS TAX              NOT FINAL UNTIL TIME EXPIRES TO
COLLECTOR FOR GULF                   FILE MOTION FOR REHEARING AND
COUNTY, FLORIDA,                     DISPOSITION THEREOF IF FILED

      Appellant,                     CASE NO. 1D14-3244

v.

TAUNTON TRUSS, INC. ET
AL.,

      Appellee.


_____________________________/

Opinion filed January 21, 2015.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Timothy R. Qualls and John David Holt of Young vanAssenderp, P.A., Tallahassee,
for Appellant.

Kevin W. Cox and James M. Ervin, Jr. of Holland & Knight LLP, Tallahassee, for
Appellee.




PER CURIAM.

      AFFIRMED.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.